PER CURIAM.
The order revoking appellant’s probation is affirmed, but modified by deleting any reference to appellant’s unlawful changing of residence, failure to make monthly reports, failure to pay costs of supervision, failure to attend weekend duty at the Dade County Stockade, and the violation of probation for the offense of sale of cannabis, as no evidence was presented and no findings were made by the trial court relative to these alleged violations of probation.1 See Rojas v. State, 484 So.2d 629 (Fla. 3d DCA 1986).
The sentence imposed pursuant to the order of probation revocation is affirmed upon a holding that the trial court’s error in computing the sentencing guidelines score was harmless, as it did not affect the sentence which was imposed under the guidelines, and appellant failed to object to the erroneous computation before the trial court, thereby failing to preserve this issue for appeal.2 State v. Whitfield, 487 So.2d 1045 (Fla.1986).
Affirmed, as modified.

. Appellant concedes that the remaining basis for revocation of his probation, possession of cannabis with intent to sell, was established.


. Appellant concedes that the sentence imposed was within the discretion of the trial court pursuant to Florida Rule of Criminal Procedure 3.701(d)(14), but complains that the error in computation may have adversely affected the trial court’s exercise of its discretion.